— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*433There is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s conclusion that claimant’s feeling of isolation at work as well as the denial of her leave request and her fear of discharge, did not provide good cause for her resigning and leaving her employment (see, Matter of Serrano [Levine], 52 AD2d 1022). The Board’s rejection of her contention that she had to resign due to her supervisor’s behavior and because of her working conditions merely presented questions of fact and credibility for the Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). In any event, quitting in anticipation of discharge does not constitute good cause (Matter of Manson [Hartford Acc. & Indem. Group — Levine] 50 AD2d 980) nor does dissatisfaction with one’s supervisor (Matter of Grossman [Levine], 51 AD2d 853).
Mahoney, P. J., Casey, Weiss and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.